DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered.

Priority
	This application, filed on October 24, 2014 claims priority to US Provisional Application 61/895,185 filed October 24, 2013.

Restriction / Election
Applicant’s election of Group I: claims 3, 4, 9 and 11-16, drawn to a method of diagnosing and treating prediabetes and Applicant’s election of Species 1: the combination of FAM32A, B4GALT1, TTBK2, ARF6, COX17, EIF3H, RPL23, MUC7,  in the reply filed on September 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 3, 4, 7, 9-16 and 27-33 are pending. Claims 7, 10, 13-15 and 27-33 are withdrawn as being drawn to non-elected subject matter. Claims 3, 4, 9, 11, 12 and 16 are examined.  

Drawings
The drawings are objected to because Figure 2 includes Wilcoxon Test data for the biomarker “NGRN”. The specification and the claims, however, refer to the biomarker “MGRN”. Correction of this typographical error is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Claim Objections
Claims 3, 4, 9, 11, 12 and 16 are objected to because of the following informalities:
Claim 3 contain more than one period. Each claim ends with one period and periods may not be used elsewhere in the claims except for abbreviations (MPEP §608.01m, Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)). Appropriate correction is required. Claims 4, 9, 11, 12 and 16 are objected to as they are dependent on claim 3.

Improper Markush Grouping
Claims 3, 4, 9, 11, 12 and 16 are rejected under the judicially approved “improper Markush grouping” doctrine (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively usable species. See in re Harnisch, 631 F. 2d 716, 719-720 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
The species of the Markush group do not share a “single structural similarity” or (2) the species do not share a common use. Members of a Markush 


Here, each species is considered to be a separate, specific combination of 2 or more biomarkers.
The recited alternative species set forth herein do not share a single structural similarity that is essential to the asserted utility of being associated with prediabetes. The different biomarkers are located in separate regions of the genome and have their own structure and function. Here, the functions of the claimed genes range from encoding type II membrane-bound glycoproteins to catalyzing the electron transfer from reduced cytochrome c to oxygen to encoding for salivary mucin. The genes recited in the claims do not share a single structural similarity since each consists of different nucleotide sequences with different expression profiles. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being associated with prediabetes. Accordingly, while the different markers are asserted to have the property of being differentially expressed in prediabetes, they do not share a single structural similarity. 
The MPEP provides the following guidance as to what constitutes a physical, chemical or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the 


	The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the genes would function in the same way in the claimed method; it is only in the context of the specification that it was disclosed that all members of the group may behave the same way in the context of the claimed invention. Further, there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with prediabetes.
	The MPEP states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a “single structural similarity” and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. MPEP §2117(II)(A), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).


	The recited alternatives do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature, because it is shared by ALL nucleic acids. Further, the fact that the nucleotide sequences all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a 
	Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112(b)
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 9, 11, 12 and 16 are indefinite.  The preamble of claim 3 includes “diagnosing and treating prediabetes or prediabetes related condition”. Step c includes the limitation “diagnosing the subject with type 2 diabetes or type 2 diabetes related conditions”. Step d includes the limitation “diagnosed type 2 diabetes or type 2 diabetes related conditions”. Step d further includes the limitation “administration of a pharmaceutical for prediabetes or a prediabetes related condition”. It is unclear whether the claimed method involves prediabetes and prediabetes related conditions or type 2 diabetes and type 2 diabetes related conditions. The specification associates the claimed genes FAM32A, B4GALT1 and TTBK2 with prediabetes but the claims include both prediabetes and type 2 diabetes. The metes and bounds of the claims are unclear as it is not clear whether the claims are towards diagnosing and treating prediabetes or prediabetes related conditions or if the claims are towards diagnosing and treating type 2 diabetes or type 2 diabetes related conditions. Clarification is required.  Claims 4, 9, 11, 12 and 16 are rejected for being dependent from claim 3. 
Claims 3, 4, 9, 11, 12 and 16 are indefinite. Step c of claim 3 includes comparing the level of at least two biomarkers in the sample with the at least two biomarkers in a comparator control. The specification defines comparator as “a material comprising none, or a normal, low, or high level of one or more of the maker (or biomarker) expression products of one or more the markers (or biomarkers) of the invention” (instant specification p. 8, ll. 6-10). The claims therefore are unclear based upon the definition set forth in the specification as to the meaning 
Claims 4 and 9 refer to “the biomarker”. This term lacks antecedent basis. Claim 3, on which claims 4 and 9 depend, includes the term “the at least two biomarkers”. It is unclear whether claims 4 and 9 are referring to one of the at least two biomarkers of claim 3 or whether applicant intends to claim a different biomarker. Appropriate correction is required.
Claim 11 limits a comparator control to a positive control, a negative control, a historical control, a historical norm, or the level of a reference molecule. The meaning of these terms is unclear. The specification does not define these terms or provide any frame of reference as to what is meant by these terms. For example, the level of a reference molecule would be considered one reference, however, the comparison is to two biomarkers. For example, for historical control and historical norm it is not clear if these terms are based upon the biomarkers of the claims of type 2 diabetic population, prediabetes, diabetes related conditions 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4, 9, 11, 12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards nonstatutory subject matter.

Question 1
	The claimed invention is directed to methods that recite the abstract idea of diagnosing and the law of nature of the natural correlation between prediabetes and the expression levels of the biomarkers FAM32A, B4GALT1 and TTBK2.

Question 2A – Prong 1
	The claims are directed towards a method of diagnosing and treating prediabetes, comprising providing a sample, performing an assay, detecting a differential level of at least two biomarkers, diagnosing the subject with prediabetes and treating the subject for the diagnosed type 2 prediabetes.
	The diagnosing step is an abstract idea. Diagnosing is a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or 
The claims involve a law of nature. The claims are directed towards the association between prediabetes and the expression levels of the biomarkers FAM32A, B4GALT1 and TTBK2. Specifically, that decreased expression levels of the three biomarkers correlates to a subject having type 2 diabetes. The correlation between the presence of type 2 diabetes and the expression level of the three biomarkers is a natural correlation that preexists which is a law of nature/natural phenomenon. Thus, the correlation between the expression levels of the three biomarkers and a subject having type 2 diabetes amounts to no more than “an instruction to apply the natural law”. 

Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the judicial exceptions into practical application of the exception. Claim 3 includes the additional limitations of providing a sample, performing an assay on the sample and detecting a differential level of at least two biomarkers. These steps are performed to gather data for the judicial exceptions. They are thus extra-solution activity, and do not integrate the judicial exceptions into practical application.  
	Claim 3 is further directed towards treating the subject for the diagnosed type 2 diabetes. A treatment step must be “particular” i.e. specifically identified so it doesn’t 
	Claims 4, 9, 11, 12 and 16 are data gathering steps for performing the judicial exceptions and are thus extra-solution activity and do not integrate the judicial exceptions into practical application.
	Accordingly, claims 3, 4, 9, 11, 12 and 16 are directed towards judicial exceptions.

Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. 
	The specification states that methods for detecting mRNA are well known in the art (instant specification p. 21, ll. 1-2). The specification further states that the concentration of the biomarker in a sample may be determined by any suitable assay (instant specification p. 21, ll. 19-20). In the Example, the specification provides that the Human Genome U133A V2.0 microarrays were used to profile the salivary transcriptome (instant specification p. 26, ll. 2-3). The Human Genome microarrays by Affymetrix are well known in the art and a routine method of detecting expression levels. 

	Further, it is well established that the mere physical or tangible nature of additional elements such as the steps of obtaining a test sample, designing a probe and performing in situ hybridization of the probe do not automatically confer eligibility on a claim directed to an abstract idea (see e.g. Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
	Even when viewed as a combination, the additional elements of the claims fail to transform the exception into patent-eligible applications of the exceptions. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of detecting biomarkers in a saliva sample and detecting 
	For those reasons, claims 3, 4, 9, 11, 12 and 16 are rejected under section 101 as being directed to non-statutory subject matter.
	
Response to Arguments
	The applicant set forth arguments on February 26, 2021 that would be relevant to the applied rejection above. The response provides a listing of relevant case law and summary of the guidance for making a 101 on pages 8-10. The response then asserts that claim 3 and its dependent claims are not “directed to” a judicial exception and that the claimed treatments have more than a nominal relationship to treating prediabetes or diabetes. The response further argues that it is not routine or conventional to detect at least the combination of at least two of the recited biomarkers in a saliva sample of a subject at risk of developing prediabetes, diabetes or a diabetic condition. This argument has been reviewed but is not persuasive. 
The response asserts that the claims are not directed to a judicial exception because the judicial exception is integrated into a practical application of that exception. This argument is not convincing because the treatment step does not integrate the judicial exception into practical application. The claims involve the judicial exceptions of an abstract idea and a natural correlation/law of nature. The claims include a treatment step, specifically, treating the subject for the diagnosed type 2 diabetes or type 2 diabetes related condition, wherein the treatment is selected from the group consisting of an exercise regimen, dietary modification, dietary supplementation, bariatric surgical 
The treatment step as claimed is broader than the specific treatment step of Vanda, on which the response relies. The specification defines treatment as exercise regimens, dietary modification, dietary supplementation, bariatric surgical intervention, administration of pharmaceuticals, and treatment with therapeutics or prophylactics (instant specification p. 16, l. 28-p. 17, l. 1). This definition broadly encompasses any form of exercise, any dietary modification, surgery, or a drug. A treatment with aspirin does not have more than a nominal or insignificant relationship with the exception. Such treatment regimens are not specific and particular, and thus do not integrate the judicial exception into practical application of the exception.
The response asserts that the combination of biomarkers is not routine and conventional. This argument has been fully considered but is not convincing because performing an assay on a saliva sample that detects at least two biomarkers, FAM32A, B4GALT1 and/or TTBK2, is in fact routine and convention. Indeed, the example in the specification uses a commercially available assay to accomplish these steps. The specific combination of biomarkers is known on the Affymetrix HumanGenome 
For these reasons and those already of record this rejection is maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 3, 4, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
In analyzing the claims for compliance with the written description requirements of 35 USC 112(a), a determination is made as to whether the specification contains a written description to show Applicant had possession of the full scope of their claimed invention at the time the application was filed.
	The claims are limited, in part, to the differential level of the biomarkers being decreased levels of FAM32A, B4GALT1 and/or TTBK2. 
	MPEP §2163 (II)(A)(3)(b) states 
“when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claims must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. 

According to MPEP § 2163 (I)(b), 
"While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed”. See Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
 
	The claims are drawn to methods for diagnosing and treating prediabetes or a prediabetes related condition in a subject, comprising providing a saliva sample, performing an assay and detecting a differential level of FAM32A, B4GALT1, and any subject.
The specification defines “subject” as any mammal, or cells thereof whether in vitro or in situ (instant specification p. 11, ll. 25-28). The specification, however, has only described the differential expression of biomarkers of interest in humans (patients). The specification has not described the association between the differential expression of the biomarkers of interest and any other species. Further, the art teaches, as described below, that expression of genes differs in different species. However, the specification has not provided identifying characteristics or functional attributes that would distinguish different members of the claimed genus. Rather, the art teaches that changes in the structure of nucleic acids between species can have an effect on expression. Enard teaches that even between closely related species gene patterns differ (Enard et al. Science (2002) Vol. 296, p. 340, Abstract). Enard teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (Enard, p. 340 para spanning 1st col-2nd col). Enard teaches that there are a large number of quantitative differences in gene expression in closely related mammals (Enard, p. 342 2nd col, last para). 
In analysis of the claims for compliance with the written description requirement of 35 USC 112(a), the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ‘representative number’ depends on whether one of ordinary skill in the art would recognize that the applicant was in possession of 

New Matter
Claims 3, 4, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite “a decreased level of ….and any combination thereof, thereby diagnosing”. After review of the specification, the limitation has not been described in the specification and therefore is considered new matter. 
There is no support in the specification for the differential level of the biomarkers being a decrease in the level of the FAM32A, B4GALT1 and/or TTBK2. According to the specification, Figure 2 shows the results of a Wilcoxon test for a number of 

Response to Arguments
	The applicant set forth arguments on February 26, 2021 that would be relevant to the applied rejection above. The response assets that the data provided in Figure 3 supports the changes of levels of FAM32A, B4GALT1 and TTBK2 as recited in claim 3. This argument has been considered but is not persuasive because the data in the figures do not support wherein the differential level of the biomarkers is a “decreased level”. As discussed previously, the data in the figures and described in the specification do provide support for a differential level of expression but not specifically a decreased level of expression. Moreover, the directionality that is depicted in the figure is not 
	For these reasons and those already of record, this rejection is maintained.

Enablement
Claims 3, 4, 9, 11, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the expression levels of the FAM32A, B4GALT1 and TTBK2 genes, does not reasonably provide enablement for detecting the expression levels of the FAM32A, B4GALT1 and TTBK2 genes and diagnosing the subject with prediabetes, a prediabetes related condition, type 2 diabetes or a type 2 diabetes related condition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
Factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404: 
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”


The nature and breadth of the claims

	The claims are broadly drawn to diagnosing prediabetes, a prediabetes related condition, type 2 diabetes, or a type 2 diabetes related condition in any subject, which would include any mammal.
Claim 3 is further directed towards diagnosing and treating prediabetes, the method comprising providing a saliva sample from a subject having prediabetes. In other words, claim 3 is directed towards diagnosing with prediabetes a subject who has prediabetes.
	The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Guidance in the specification
	The specification state that prediabetes is associated with FAM32A, B4GALT1, TTBK2, ARF6, COX17, IEF3H, RPL23, MUC7, MGRN AND RPL4 (instant specification p. 2, ll. 20-22) (“target genes”). The specification further states that type 2 diabetes is associated with EIF3H, NIN, FAM192A, CTDP1, TTBK2, ZCCHC6, CASP1 and NIN2 
	The claim is directed towards diagnosing and treating, but the specification provide no guidance on diagnosing a subject with prediabetes, a prediabetes related condition, type 2 diabetes or a type 2 diabetes related condition. The example in the specification teaches the identification of saliva-based biomarkers for diabetes but does not teach diagnosing of any patient or population using these markers. The specification has not provided guidance on how to diagnose a subject with prediabetes, a prediabetes related condition, type 2 diabetes or a type 2 diabetes related condition based on the decreased expression levels of FAM32A, B4GALT1 and/or TTBK2.
The specification does not expressly define a prediabetes related condition or a type 2 diabetes related condition, but defines "Diabetes related condition" to include any condition or disease that is a result or complication of or is otherwise correlated or 
The specification defines subject as any mammal, or cells thereof whether in vitro or in situ (instant specification p. 11, ll. 25-28). Therefore the claims encompass diagnosing and treating any mammal, which could range from human to monkey to horse to pig. However, the specification has not provided predictive guidance of correlation of differential expression of FAM32A, B4GALT1, TTBK2, ARF6, COX17, IEF3H, RPL23, MUC7, MGRN AND RPL4 and prediabetes or type 2 diabetes in any species, as discussed below.  

Unpredictability in the art and the state of the prior art
Because the claims encompass detecting the expression of target genes in subjects with prediabetes or type 2 diabetes, or the respective diabetic related conditions, it is relevant to point out the unpredictability with regard to genetic expression across species. Enard teaches that even between closely related species Science (2002) Vol. 296, p. 340, Abstract). Enard teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (Enard, p. 340 paragraph spanning 1st col-2nd col). Enard teaches that there are a large number of quantitative differences in gene expression in closely related mammals (Enard, p. 342 2nd col, last para). 
 Thus, given the particular analysis in the instant specification, it is unpredictable if the detection of the broadly claimed target genes may provide results to identify expression of a marker indicative of prediabetes or type 2 diabetes in any species other than human. 
	The art teaches that the role genetics plays in the development of diabetes is poorly understood (Singh J Sci Res 55 (2011) 35-48, 36). Diverse forms of diabetes are characterized by vast genetic heterogeneity, highlighting the complexity of the signaling pathways that are pivotal to the biology of the pancreatic β-cell (Bonnefond et al. Trends in Molecular Medicine 16 (2010) 407-416, 407). The claims broadly encompass prediabetes, prediabetes related conditions, type 2 diabetes and type 2 diabetes related conditions. Bonnefond teaches the heterogeneity of the diverse forms of diabetes. It is unpredictable that differential expression of one gene, or a specific combination of genes, is associated with prediabetes, a prediabetes related condition, type 2 diabetes and a type 2 diabetes related condition. The prior art does not teach diagnosing diabetes or diabetes related conditions based on the decreased expression level of FAM32A, BGALT1 and/or TTBK2. 
	
Quantity of Experimentation

The claims are broadly directed towards diagnosing a prediabetes or a type 2 diabetes related condition. It is unpredictable how a skilled artisan would diagnose a prediabetes or a type 2 diabetes related condition. As discussed above, according to the specification, a prediabetes or type 2 diabetes related condition can include a patient’s weight or genetic predisposition to diabetes. Bonnefond teaches the heterogeneity of the diverse forms of diabetes. Moreover, claim 3 is directed towards diagnosing with prediabetes a subject who has prediabetes. The specification does not provide any guidance as to how one might diagnose a prediabetes related condition based on the expression differential of FAM32A, BGALT1 and/or TTBK2. It is 

Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.

CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634   
                                                                                                                                                                                                     /KATHERINE D SALMON/Primary Examiner, Art Unit 1634